 
Exhibit 10.3
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Independent Contractor Agreement (“Agreement”) is entered into on May 10,
2018 (the “Effective Date”), by and between PEDEVCO Corp. (the “Company”),
located at 4125 Blackhawk Plaza Circle, Suite 201, Danville, CA 94506, and
Michael L. Peterson, an individual (the “Contractor”) (collectively referred to
as “Parties” or “the Parties”).
 
Recitals
 
1.
Contractor has expertise in the area of debt restructuring, strategic planning
and capital markets, and is willing to provide services to the Company as
detailed below on a non-exclusive basis.
 
2.
The Company is willing to engage the Contractor as an independent contractor on
a non-exclusive basis under the terms and conditions set forth herein.
 
Agreement
 
In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:
 
1.
Engagement
a.
The Company hereby engages Contractor to perform and provide executive
transition, debt restructuring, strategic planning and capital markets support
and services as specifically requested from time to time by the Company and
accepted by Contractor.
 
b.
Contractor hereby agrees to provide the Services described above. Contractor
will report to the Chief Executive Officer of the Company, or his designees.
Contractor accepts the engagement to provide these services to the Company on
the terms and conditions set forth herein.
 
2.
Place and Time of Work and Equipment. The Contractor may work at the
Contractor’s home office, the Company’s offices, or such other location as
determined by the Contractor, and at such times, as determined in her sole
reasonable discretion. The Contractor shall provide and supply all equipment and
tools necessary for the Contractor to provide the services to the Company
hereunder.
 
3.
Term: This Agreement will commence on June 1, 2018, and unless modified by
mutual written agreement by the Parties, shall continue for an initial term of
twelve (12) months (the “Initial Term”), renewing automatically for successive
one (1) month terms (each, a “Renewal Term”) thereafter unless terminated by
either party upon thirty (30) days prior written notice during any such Renewal
Term. Notwithstanding anything to the contrary herein, (i) the Company may
terminate this Agreement at any time for Cause (as defined below), or (ii) by
Contractor upon thirty (30) days prior written notice. Such notice shall be sent
either via certified mail, return receipt requested, for delivery by the US
Postal Service, sent via electronic mail with delivery confirmation by the
recipient, or shall be hand delivered.
 
 
1

 
 
For purposes of this Agreement, the term “Cause” shall mean my (1) conviction
of, or plea of nolo contendere to, a felony or any other crime involving moral
turpitude; (2) fraud on or misappropriation of any funds or property of the
Company or any of its affiliates, customers or vendors; (3) act of material
dishonesty, willful misconduct, willful violation of any law, rule or
regulation, or breach of fiduciary duty involving personal profit, in each case
made in connection with Contractor’s responsibilities as an agent or
representative of the Company and which has, or could reasonably be deemed to
result in, a Material Adverse Effect upon the Company (a defined below);
(4) illegal use or distribution of drugs; (5) material violation of any policy
or code of conduct of the Company; or (6) material breach of any provision of
this Agreement or any other employment, non-disclosure, non-competition,
non-solicitation or other similar agreement executed by Contractor for the
benefit of the Company or any of its affiliates, all as reasonably determined in
good faith by the Board of Directors of the Company. However, an event that is
or would constitute “Cause” shall cease to be “Cause” if Contractor reverses the
action or cures the default that constitutes “Cause” within 10 days after the
Company notifies Contractor in writing that Cause exists.
 
No act or failure to act on Contractor’s part will be considered “willful”
unless it is done, or omitted to be done, by Contractor in bad faith or without
reasonable belief that such action or omission was in the best interests of the
Company. Any act or failure to act that is based on authority given pursuant to
a resolution duly passed by the Board, or the advice of counsel to the Company,
shall be conclusively presumed to be done, or omitted to be done, in good faith
and in the best interests of the Company.
 
For purposes of this section, “Material Adverse Effect” means any event, change
or effect that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of the Company or its subsidiaries, taken as a whole.
 
4.
Compensation and Expenses: The Company shall pay to Contractor $5,000.00 per
month, pro-rated for partial months, for all services requested by the Company
and provided by Contractor to the Company hereunder.
 
Contractor shall not be permitted to incur any expenses on behalf of the Company
or in furtherance of the services to be provided hereunder without prior written
approval by the Company.
 
1.
Contractor’s Business Activities
 
a.
Contractor shall devote such time, attention, and energy necessary to perform
the services required of the Contractor under this Agreement.
 
2.
Representations And Warranties: Contractor represents and warrants
a.
That Contractor has no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with Contractor’s undertaking this relationship with
the Company;
 
b.
That the performances of the services called for by this Agreement do not and
will not violate any applicable law, rule, or regulation or any proprietary or
other right of any third party;
 
 
2

 
 
c.
That Contractor will not use in the performance of his responsibilities under
this Agreement any confidential information or trade secrets of any other person
or entity; and
 
d.
That Contractor has not entered into or will not enter into any agreement in
conflict with this Agreement.
 
3.
Entire Agreement: This Agreement contains the entire understanding and agreement
between the Parties hereto with respect to its subject matter and supersedes any
prior or contemporaneous written or oral agreements, representations or
warranties between them respecting the subject matter hereof.
 
4.
Amendment: This Agreement may only be amended by a writing signed by Contractor
and a representative of the Company duly authorized.
 
5.
Severability: If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any person, place, or circumstance, shall be held
by a court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such term, provision, covenant, or condition as
applies to other persons, places, and circumstances shall remain in full force
and effect.
 
6.
Rights Cumulative: The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party or its
successors, whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies.
 
7.
Nonwaiver: No failure or neglect of either Party hereto in any instance to
exercise any right, power, or privilege hereunder or under law shall constitute
a waiver of any other right, power, or privilege or of the same right, power, or
privilege in any other instance. All waivers by either Party hereto must be
contained in a written instrument signed by both Parties.
 
8.
Agreement To Perform Necessary Acts: Contractor agrees to perform any further
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Agreement.
 
9.
Assignment: This Agreement may not be assigned by the Contractor without the
Company’s prior written consent.
 
10.
Independent Contractor: The relationship between the Parties is that of an
independent contractor. This Agreement is not authority for the Contractor to
act for the Company as its agent or make commitments for the Company. Contractor
will not be eligible for employee benefits, nor will the Company make deductions
from fees to the Contractor for taxes, insurance, bonds, or the like. Contractor
retains the discretion in performing the tasks assigned, within the scope of the
work specified.
 
 
3

 
 
11.
Confidentiality. The Contractor acknowledges that in the course of his
engagement with the Company, he has received and will receive access to
confidential information of a special and unique value concerning the Company
and its business, including, without limitation, trade secrets, know-how, lists
of customers, employee records, books and records relating to operations, oil
and gas reserves and drilling information, costs or providing service and
equipment, operating and maintenance costs, pricing criteria and other
confidential information and knowledge concerning the business of the Company
and its affiliates (hereinafter collectively referred to as “information”) which
the Company desires to protect. The Contractor acknowledges that such
information is confidential and the protection of such confidential information
against unauthorized use or disclosure is of critical importance to the Company.
The Contractor agrees that he will not reveal such information to anyone outside
the Company. The Contractor further agrees that during the term of this
Agreement and thereafter he will not use or disclose such information, other
than in connection with the consulting services. Upon termination of
Contractor’s provision to the Company of services hereunder or otherwise, the
Contractor shall surrender to the Company all papers, documents, writings and
other property produced by them or coming into their possession by or through
the Contractor’s engagement hereunder and relating to the information referred
to in this Section, and the Contractor agrees that all such materials will at
all times remain the property of the Company. The obligation of confidentiality,
non-use and non- disclosure of know-how set forth in this Section shall not
extend to know-how (i) which was in the public domain prior to disclosure by the
disclosing party, (ii) which comes into the public domain other than through a
breach of this Agreement, or (iii) which is disclosed to the Contractor after
the termination of this Agreement by a third party having legitimate possession
thereof and the unrestricted right to make such disclosure. The agreements in
this Section shall survive this Agreement and shall continue for a period
terminating one (1) year following the termination of this Agreement.
 
12.
Taxes: The Contractor agrees that he is solely responsible for paying when due
all income taxes, including estimated taxes, as a result of or in connection
with the compensation paid by the Company to the Contractor for services
rendered under this Agreement. The Company shall issue applicable U.S. or other
tax forms or reports to the Contractor with respect to the compensation paid
pursuant to this Agreement. The Contractor hereby indemnifies, and undertakes to
defend the Company and hold it free and harmless from and against any demands or
claims for any taxes, interest or penalties assessed by any taxing authority
with respect to sums paid to the Contractor pursuant to this Agreement,
excluding, however, any unemployment insurance or related fees, interest and
penalties that may be imposed or assessed on the Company by any taxing authority
in the event such taxing authority determines that the Contractor is an employee
of the Company, which fees and related interest and penalties shall be the
responsibility of the Company.
 
13.
Governing Law: This Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by, the laws of the State of
California.
 
14.
Indemnification: The Company agrees to indemnify and hold harmless Contractor
from and against any losses, claims, damages and liabilities to which Contractor
may become subject under any applicable law, or otherwise, which relate to or
arise in any manner out of any services provided or work performed by Contractor
under this Agreement, and will promptly reimburse Contractor for all reasonable
expenses (including reasonable fees and expenses of legal counsel) as incurred
in connection with the defense of any pending or threatened claim or any action
or proceeding arising therefrom, to which Contractor is a party. Notwithstanding
the foregoing, the Company shall not be liable under the foregoing to the extent
that any loss, claim, damage, liability or expense resulted from Contractor’s
bad faith or gross negligence.
 
 
4

 
The Parties have executed this Independent Contractor Agreement on the date
first set forth above.
 
 
 
PEDEVCO Corp.
 
 
Contractor
 
 
 
 
Michael L. Peterson
 
 
 
 
 
 
 
 
 
 
 
/s/ Frank C. Ingriselli
 
 
/s/ Michael L. Peterson
 
Frank C. Ingriselli
 
 
Address:
 
Chairman  

 
 
 
 

 
 
 
 
 
 
5
